This conviction is for murder. Appellant, Felix R. Jones, T.J. Coggin and Millard Coggin were jointly indicted for the murder of Tom Lyons. A severance was ordered on application, and the order of separate trials of each of the indictees was made, whereby the trial of T.J. Coggin was to be had first, that of Millard Coggin second, and that of appellant Jones thereafter. The application for severance was upon the ground that it was believed that there was not evidence sufficient to convict either of the Coggins, and that their testimony would be material to the appellant. When Thomas Coggin's case was called for trial it was dismissed by the court upon the application of the prosecuting attorney, Coggin objecting and demanding a trial, and when the case of Millard Coggin was reached a like proceeding took place. Each of the Coggins was successfully put upon the stand as witnesses for the defendant, and each of them declined to give testimony upon the ground that they anticipated a renewal of the prosecution against them, and that any evidence given in behalf of the appellant might be used against them in a trial of their own cases, and the court, recognizing their right under the Constitution to refuse to give evidence which might incriminate them, permitted them to be excused from testifying over *Page 541 
the appellant's objection, he insisting that the State had no right to dismiss the indictments against them unless that at the same time they were granted immunity from further prosecution for the homicide so that there would be no impediment to the court requiring them to testify in appellant's case. The refusal of the court to accede to this proposal which was urged in an application to postpone is made the basis of complaint by a proper bill of exceptions. The question is one upon which the decisions of this court are not in harmony. In Brown v State,42 Tex. Crim. 176, the correctness of appellant's contention was by a divided court denied. In that case the witness against whom the prosecution was dismissed testified in behalf of the accused, but the appellant therein complained that immunity was not given to the end that he might have had the testimony of the writness unaffected by the suspicion and the danger of subsequent prosecution. In Manor's case, 45 Tex.Crim. Rep., the joint indictee after the dismissal was immediately rearrested upon complaint charging him with the same offense, the complaint having been prepared before the dismissal was entered. The witness refused to testify, and the court held that the proceeding disclosed reversible error. To substantially the same effect is the ruling in Smith v. State, 55 Tex.Crim. Rep.. In that case and the Manor case the court, judging from expressions therein, was controlled by the view that the dismissals were not made in good faith, and that by immediately following them with complaints there was displayed an attempt to evade the statute on the subject of severance, which the court was unwilling to sanction. In the Puryear case, 50 Tex. Crim. 454, the court held that the dismissal of the indictment against the co-defendant was ineffectual to defeat the serverance unless the dismissal was accompanied with immunity, the court expressly overruling the former decision in Brown v. State,42 Tex. Crim. 176. In Puryear's case the witness did not testify, though he was rendered to the appellant by the State, appellant declining to use him because of the failure of the State to grant him immunity. In Hobbs' case, 53 Tex. Crim. 74, the Puryear case was overruled, and the Brown case re-affirmed. In that case the parties against whom the prosecution was dismissed were not called as witnesses by either the State or the defendant. The case of Hobbs v. State, supra,
has been followed in Johnson v. State, 197 S.W. Rep., 996, and Streight v. State, 62 Tex.Crim. Rep.. In Johnson's case the witness was not used by either party, and no effort was made to use him by the defendant.
Article 791, Vernon's Crim. Stats., Vol. 2, p. 721, is as follows: "Persons charged as principals, accomplices or accessories, whether in the same indictment or different indictments, cannot be introduced as witnesses for one another, but they may claim a severance; and, if any one or more be acquitted, or the prosecution against them be dismissed, they may testify in behalf of the others." *Page 542 
This statute, in the opinion of the writer, declares the law applicable to the matter before us in terms quite definite. It furnishes a rule of evidence under which persons charged as principals are not competent witnesses for each other, and it defines the means whereby the competency may be restored. It is not the fact that they may have acted together as principals in the commission of an offense that disqualifies them, but it is the fact that they are charged with the commission of the same offense. It is the charge which disqualifies them, and in the language of the statute the dismissal of the charge will remove the disqualification. So, the acquittal will remove it. When an order of severance is made the State has the option to proceed with the trial of the one first in order. If he is convicted, he is not a competent witness for his co-defendant. If he is acquitted, he becomes a competent witness, because the charge against him is removed by the acquittal. The State by exercising its option to dismiss the prosecution removes it, and thereby destroys the disqualification of the witness. When the prosecution is dismissed, the status of the witness is the same as though he had never been charged with the offense. If he had been put upon the witness stand before he was charged he could, if conscious of guilt, or if he felt that there was suspicion against him, and that his testimony might be used to incriminate him, refuse to testify. There is nothing in the terms of the statute which destroys his privilege to refuse to testify upon dismissal after indictment, and nothing that we discern which imposes upon the State the obligation to grant him immunity as a condition precedent to dismissing the case. Underhill on Ev., Sec. 70.
Article 37, C.C.P. establishes the right of the prosecuting officers to dismiss, with the consent of the court, and we find nothing in any other provision of the statute which modifies the terms upon which the dismissal may be entered defined in the article mentioned.
Article 727, C.C.P., does not, in the opinion of the writer, change the rule of the evidence with reference to the competency of witnesses, which rule is declared in Article 791, supra, but furnishes a method of procedure by which, when there are several charged with the same offense by separate indictments, and a severance is sought, the order of trial may be fixed. See Clark v. State, 81 Tex.Crim. Rep., 194 S.W. Rep., 157, and Hobbs v. State, 53 Tex.Crim. Rep..
Our opinion is that when the prosecuting attorney, with the consent of the court, dismissed the indictment against the appellant's codefendants, there being nothing to establish bad faith in the proceeding, that they pursued a course expressly authorized by the statutes of the State, and pursued a method prescribed thereby for restoring the competency of the Coggins as witnesses for the appellant, which competency had been impaired under the terms of the same statute when they were indicted. *Page 543 
There are bills relating to the special venire. The file mark and seal were left off the venire list, and with the court's permission the omission was supplied, and in the absence of evidence to the contrary we assume that the amendment was properly permitted. Washington v. State, 8 Texas Crim. App., 377; Rodrequez v. State, 23 Texas Crim. App., 503.
The return showed service on 201 veniremen; 123 of these were served by notice over telephone, 78 by written notice, 30 not served because names not found in directory, 3 dead, 5 in the army, 36 out of the city, and 224 moved and not found after diligent search, followed by the general statement that "diligent search and inquiry to find and summon each of the veniremen herein returned unserved; has consulted the city directory, and persons who might know concerning the absent veniremen, but has been unable to find out further than above stated."
No evidence was introduced to disprove the correctness of the statement made, or to show that any of the unserved veniremen could have been found. The court knows judicially that El Paso, the place of the trial, is a large city situated on the border of the State; that veniremen are not listed by jury commissioners, but are listed by drawing from a wheel the names of taxpayers, see Art. 664, C.C.P., and in the course of the matter the judge stated that the proportion of jurors present was not unusual under existing conditions, which we infer related to the fact that the war affected the situation.
In the motion it is stated that "out of the 500 persons named in the venire list only 200 men were summoned, and approximately 100 have been excused for good cause," leaving only approximately 100 men from whom to select the jury, from which the judge (and we find nothing in the record to the contrary), that the veniremen who summoned appeared, and either excused for good cause, or were passed on in selecting the jury. We do not regard the facts disclosed as showing a want of diligence justifying the quashal of the writ on that ground. Taylor v. State, 14 Texas Crim. App., 351; Parker v. State, 33 Tex.Crim. Rep.; Martin v. State, 38 Tex.Crim. Rep.; Rodriquez v. State, 23 Texas Crim. App., 506; Lewis v. State, 15 Texas Crim. App., 647; Hall v. State, 28 Texas Crim. App., 146; Keets v. State,76 Tex. Crim. 384, 175 S.W. Rep., 149.
In the absence of proof of lack of sufficient diligence, the rule is stated that to require the court to quash the venire on account of non-service on a part of the list, the accused must be able to show that the number of jurors available under the venire was insufficient to enable him to obtain an impartial jury. Charles v. State, 13 Texas Crim. App., 664; Parker v. State,33 Tex. Crim. 111. In Chandler's case, 60 Tex. Crim. 329, there is intimation that the facts there would have justified the quashing of the list. That was an extreme instance as it was necessary to select the jury from *Page 544 
talesmen. "Where a veniremen appears though irregularly summoned, or in fact not summoned at all, the irregularity or omission will be deemed immaterial since his attendance, which is all that the service of process would effect and which is its object has been attained." 12 Vol. Am.  Eng. Ency. of Plead.  Prac., p. 343, and cases in note. The absence of veniremen irregularly summoned might infringe the rights of an accused, Clay v. State, 51 S.W. Rep., 370, but where as in this case they obey the irregular process, they are available to the same degree that would have been the case had they been regularly summoned. It appearing that the jurors summoned responded, and that after eliminating those properly excused for good cause, there remained about 100 veniremen, and that in selecting the jury the appellant did not exhaust his peremptory challenges, and no objectionable juror having been forced upon him, there was no error in overruling the motion. Franklin v. State, 34 Tex.Crim. Rep.; Williams v. State, 29 Texas Crim. App., 89.
After the motion to quash the venire was overruled, appellant requested the court to direct the sheriff to use due diligence to bring into court every possible venireman, and to postpone the case until he had done so. The court refused to postpone, but directed the sheriff to bring in all of the list of men he could find, and proceeded with the selection of the jury, and after the list of men served by telephone was exhausted, the court asked counsel for appellant if the part of his motion to quash which related to the jurors who had been summoned by written notices would be waived, and after receiving the reply that the original motion to quash the venire in its entirety was insisted on, the court sustained the motion so far as it concerned the jurors present at that time in response to written notices. The sheriff then resummoned these men, making a supplemental return showing such service, and a copy of the list thus resummoned was served on the appellant. He objected to them on the theory that it was a new list summoned after the trial begun.
The appellant having requested the court to direct the sheriff to continue his efforts to summon the men designated on the panel who had not been served, cannot, we think, justly complain of the service by the sheriff of all men found on the list, including those taken from the list of summoned jurors in response to appellant's motion to quash on the ground that they were irregularly served. The court, however, in our opinion, was not required to sustain the motion of appellant relating to jurors who were irregularly served but present in court in obedience to the venire writ. This being true, the men who were upon the subsequent list complained of were available to appellant at the beginning of the trial and on his original list of served jurors. This is not a case of failure of the court to bring in an absent juror who had been served, or to delay, awaiting an attachment for one as in Osborne's case, 23 Texas Crim. App., 431. *Page 545 
Tom Lyons was a citizen of New Mexico, a large land and cattle owner, residing near Silver City. He left his home on the morning of the 17th of May and arrived at El Paso about ten o'clock the same night. There is evidence that he was met at the depot on his arrival by the appellant who told Lyons that he was looking for him, that he had his car and would drive him up; that Lyons and appellant got in the car in which there was another person, the driver. On the following morning about eleven o'clock Lyons' dead body was found in a ravine near the city of El Paso, but outside the city limits. Near the body his grip was found; also a small box with sand in it, which was bloody. The road ran near the ravine and there was automobile tracks and some drops of blood in the road. Some distance from the body there was found a bar of iron on which there was blood and hair. There was a wound on the back of the head, one across the nose and one across the ears. There were also grap hairs upon the box. Lyons was an aged man; his hair was gray. He had some $65 on his person when he left his home and on his body only one small coin was found. Altogether, there were some fifteen wounds on the body about the head. The skull was fractured, the knuckles were skinned and the wrists were bruised as though held tight and tied.
Appellant resided in Ft. Worth, Texas. There was evidence that he had been at the home of deceased on two occasions, a few days before the death of Lyons and was negotiating with him for the purchase of cattle; that he represented his name as Brown, and his residence Ardmore, Okla. He had stopped at a hotel in El Paso, and from that city on the day of the homicide there was evidence that he had telephoned to the deceased making an appointment with him to come to El Paso and close a cattle deal.
The State introduced a witness who testified that on an occasion two or three days after the death of Lyons, that by appointment he met the appellant at Colorado City, Texas, and appellant there told the witness that he had killed Lyons; that he met him in an automobile at a depot and made a pretext to stop the car at a dark street, hit him over the head with a hammer and beat him over the head with a piece of iron, carried him to the edge of town and threw him out. That he used a box with dirt in it to keep the blood off of the automobile, and the witness said appellant exhibited to him $565.35, stating that he got the $500 from Tom Coggin and the other amount from deceased after he killed him; that he was to get $2000 for the job; that Coggin had paid him $500 and that he told witness he wanted him to collect the balance.
The appellant was arrested at Beaumont, Texas, and from his person the sheriff who arrested him took a note book containing some memoranda as follows: "Glen Roso, N.M. 16 miles to T.J. Coggin's ranch." "Mr. Coggin, 2715 Montana Street, El Paso," Also partially erased, the following: "2202 Garage." *Page 546 
White, a witness for the State testified that late in the evening of the 17th of May he rented a Buick automobile to Millard Coggin; that the automobile was returned by Millard Coggin on the 19th of May and driven by him on the wash rack. The rug had been cut out except stripes under the foot-rest. Coggin paid for the use of the car. Dr. Waite, an expert chemist testified that he made an examination of the automobile mentioned and found spots and hair upon it, and that the spots were human blood. That he also made tests of the stains on the box and iron bar found near the body of deceased with the same result. That he also made an examination of the hair on these articles, and in comparison with that found upon the automobile, that they were of the same appearance and same measurement; that they were mostly white with a few dark hairs mixed in; that he could not say whether there were any dark hairs on the curtains of the automobile but there were in the box. There was evidence that on the day after the homicide appellant was seen in an automobile some fifty miles from El Paso in company with Millard Coggin.
Objection was made to the introduction in evidence of the memoranda from the note book referred to, upon the ground that its introduction was in violation of the constitutional guarantee against requiring one accused of crime to give evidence against himelf. We have been referred to no authorities supporting the proposition nor have we found such. Numerous instances, in which on the arrest of one accused of crime, there having been taken from his possession articles pointing to his guilt, and proof of that fact admitted in evidence, are found in the reports. For example, proof of the fact that there was found property recently stolen in possession of the accused person. And instances in which the same rule has been applied to documents are not wanting. He was not required to "produce" the memorandum book nor to "give evidence" of its contents. It was found in his possession in a lawful search of his person or his baggage. Starchman v. State, 62 Ark. 540, 36 S.W. 940; State v. Griswold, 67 Conn. 306, 34 A. 1047; Williams v. State,100 Ga. 518; Siebert v. People, 143 Ill. 582; State v. Pomeroy 130 Mo., 498, 32 S.W. 1004; Gindrat v. People, 138 Ill. 107; State v. Arkinson, 40 S.C. 372; State v. Van Tassel 103 Iowa 15; State v. Davis, 108 Mo., 668. In Renfro v. State, 42 Tex. Crim. 393
a communication in writing, written by the accused and intended for delivery to his attorney, found in his possession, was held not privileged.
The evidence showing that the automobile was hired by Coggin, was in possession of and returned by him, its condition when returned, the fact that it had human blood and hair on it similar to that found on the box and iron bar that were found near the body of deceased, was objected to on the ground that it was hearsay.
The theory advanced by the State that the homicide was the *Page 547 
consummation of a conspiracy to which the appellant and Coggin were parties was supported by the appellant's confession testified to by the witness Clark and by various circumstances, some of which have been mentioned. The issue of conspirators being raised by the evidence, the acts of the co-conspirators in furtherance of the common design or in which they are found in possession of the instruments used in committing the crime, are admissible against the accused on trial though he was not present at the time the acts were done, and this rule applies to circumstantial evidence as well as to direct evidence. There being direct evidence that appellant killed deceased and robbed him and that he was hired to do so by Coggin; that he induced the deceased to come to El Paso on the occasion of his death, that he ment him at the train and induced him to enter the automobile which was under the control of appellant and his companion, it would have been compatible with the rules of evidence to support its theory that the appellant and Coggins were co-conspirators in the crime by the declaration of Coggin during the conspiracy of after the conspiracy while he was in possession of the automobile, provided his declaration connected the automobile with the homicide; and it was likewise permissible to adduce circumstances from which the jury might legitimately draw the conclusion that appellant's companion in the automobile was one of the Coggins; that the automobile was obtained in pursuance of the conspiracy, that it was used in committing the murder, that it was returned by Coggin bearing the marks of the crime. Taylor v. State, 3 Texas Crim. App., 169; O'Neill v. State, 14 Texas Cr. App., 582, and other cases listed in Branch's An. P.C., sec. 694; and Pearson v. State, 18 Texas Cr. App., 561, and other cases listed in the third subdivision of Art. 695, Branch's An. P.C.; Wharton's Crim. Ev., vol. 2, Tenth Edition, secs. 917 and 919; Underhill on Crim. Ev., sec. 492.
The State introduced a hand-writing expert to compare the handwriting in certain documents which were used in evidence. The appellant made a motion to be allowed the privilege of inspecting the documents, and the action of the court in overruling it made the subject of complaint. Qualifying the bill, the court states that all of the documents had been used in evidence at the examining trial, that opportunity to inspect them was tendered appellant's counsel at the time the motion was made, and the understanding was had that the witness would be held to the conclusion of the trial and that the trial continued in progress for nearly a week thereafter and no further demand was made and no experts introduced to contradict. As qualified, the bill discloses no error, though generally an inspection of such documents when demanded, should be afforded. Green v. State, 53 Texas Crim. 490, 22 L.R.A. (N.S.) 706.
Counsel for the State, in argument said: "I don't know what took place in that automobile. Men who commit those crimes don't talk; but one of the men that was in that automobile is dead." This *Page 548 
is claimed to be a comment upon the failure of the appellant to testify, inhibited by article 790, C.C.P. The court is qualifying the bill says that the language used in connection with the argument with reference to the bruises on the wrists of deceased, counsel stating that he did not know whether they were caused by tieing the wrists or tightly holding them. There was testimony that there were three men in the automobile at the time it left the depot, deceased and two others. A theory deducible from the evidence is that one of the others was Coggin and one of them appellant. The Coggins were introduced as witnesses for the appellant but refused to give further testimony than to state their names, residences and the fact that they indicted for the same offense. Appellant also introduced in evidence the dismissal of the prosecution against them.
Touching the argument which it is contended constitutes an implied reference to the failure of the accused to testify, the rule which appears to have been established is that the implication must be a necessary one, and where, as in this case, there is evidence or an absence of evidence other than the testimony of the accused to which the remarks may have reasonably been applied by the jury, and the remark is not reversible error. Wooten v. State, 50 Tex.Crim. Rep.; Pullen v. State,70 Tex. Crim. 156; Taylor v. State, 76 Tex.Crim. Rep.; Ethridge v. State, 74 Tex.Crim. Rep..
Looking to the remarks of counsel in its application to the record, it appears that there was evidence that there were two men in the automobile other than the deceased. The State contended that one of them was Coggin. He had been introduced as a witness, but had given no testimony upon the subject of the occurrences in the car. There were introduced in evidence no admissions from him that he was in the car or had part in the homicide. He had not talked either upon the stand or elsewhere so far as the record shows. The appellant, on the contrary, while he did not testify as a witness had, according to the record, talked to the witness Clark, and in talking to him had admitted his presence in the automobile in which the deceased was killed and his participation in the homicide. The State was contending that while Clark's testimony was controverted, that his statement that the appellant talked to him about the homicide was true. The contention of the State that the appellant did talk to Clark was the central fact in the State's case. If the jury interpreted the remark of counsel complained of as applicable to the appellant, such application would have been in conflict with the theory of the State as to the truth of Clark's evidence. This, it appears, would have been an unnatural application of it. On the contrary, its application to Coggin, whom the State contended was in the car and whose silence both in and out of court was conspicuous, would have been in conflict with no theory of the State and would not have been an unnatural or unreasonable application of the remarks. *Page 549 
It appears from a bill of exception that the deceased owned large irrigated farms situated on or near the Gila River, and that while the witness Holland was on the stand questions were directed to him seeking to elicit facts with reference to that river and what portion of the water thereof was used upon the farms of deceased. The bill fails to disclose the relevancy of the answers sought and we are unable to discover the relation of this testimony to the case.
Finding no errors justifying reversal the judgment of the lower court is affirmed.
Affirmed.
                          ON REHEARING.                         June 25, 1919.